Citation Nr: 0025061	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post repair, right quadriceps muscle tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981, from September 1981 to September 1985, from 
December 1987 to May 1990, and from January 1991 to May 1991. 

The issue on appeal arises from a June 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, by which service connection 
for status post repair, right quadriceps muscle tendon tear 
was granted and a 10 percent rating was assigned, effective 
from February 6, 1998.     

REMAND

The veteran's claim of entitlement to an evaluation in excess 
of that currently assigned to his service-connected status 
post repair, right quadriceps muscle tendon tear is well 
grounded.  A claim for a higher evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

A VA examination was conducted in September 1999.  The 
examiner did not have the benefit of the veteran's service 
medical records or claims folder.  During the examination, 
the veteran gave a history of right knee reconstruction for 
an ACL tear; however, a review of the service medical records 
does not indicate such a tear.  Rather, the records indicate 
that the veteran had a quadriceps muscle tendon tear.  
Another examination is needed so that the examiner can 
determine the type of surgery performed in service and 
determine the residuals referable thereto.  Clinical data 
which takes into account both prior and recent medical 
treatment is needed by the examiner to ensure that the 
evaluation of the veteran's service connected disability will 
be a fully informed one.

In this case, the veteran has been rated under Diagnostic 
Code 5314, Muscle Group XIV, which affects extension of the 
knee, and simultaneous flexion of the hip and flexion of the 
knee.  While the veteran was examined by VA in May 1998 and 
September 1999, the examiner's findings were not sufficiently 
detailed to evaluate the degree of disability caused by the 
muscle tear.  Specifically, the report did not include any 
findings concerning the degree of functional loss in 
performing the normal working movements of the right lower 
extremity as required by 38 C.F.R. 
§ 4.40 (1999).  Additionally, the veteran was noted to have 
some limitation of motion in the right knee.  However, the 
examiner did not offer any opinion as to whether the 
limitation was due to the service-connected muscle tear or 
was of some other etiology.

In DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Board also finds that the VA joint examinations conducted 
in May 1998 and September 1999 failed to provide information 
as to whether the veteran's right knee exhibited weakened 
movement, excess fatigability, incoordination, or ankylosis 
(favorable or unfavorable).  Moreover, neither examiner 
expressed an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the 
veteran's knee is used repeatedly over time.  A new VA 
orthopedic examination is therefore necessary.  

The new orthopedic examination should include a full 
description of any scars of the veteran's right knee.  
Additionally, the Board recognizes that the veteran was noted 
to have osteoarthritis on X-ray during his May 1998 
examination.  However, the examiner did not offer any opinion 
as to whether the arthritis was due to the service-connected 
status post repair, right quadriceps muscle tendon tear, or 
was of some other etiology.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), it was determined that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars and 
facial muscle damage.  Moreover, in VAOPGCPREC 23-97 (July 1, 
1997), it was held that a claimant who has arthritis and 
instability of the knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  The new examination should 
also include consideration as to the etiology and, if 
appropriate, severity of the veteran's osteoarthritis.

VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference to.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in February 1998.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of his right 
knee, since February 1998, should be obtained and reviewed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected right 
knee disability since February 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
The veteran should also clarify whether 
his only knee surgery was that performed 
in late 1989 at the US Naval Hospital in 
Naples.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and current severity of his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If the examiner is unable to 
respond to any questions, the reasons 
should be indicated.

The examiner should answer the following 
questions:

I.  Indicate whether there is 
arthritis of the right knee?  If so, 
when was the arthritis first 
manifest?  Is it at least as likely 
as not that any arthritis of the 
knee is attributable to the service 
connected disability or being 
aggravated by the service connected 
disability.  (The standard of proof 
which is underlined should be used 
in formulating a response.).

II.  The examiner should clarify 
whether the veteran had surgery for 
an ACL tear in service or whether 
treatment was limited to repair of 
the quadriceps muscle tendon.

III. Identify all muscle groups 
affected and describe any muscle or 
other damage caused by the veteran's 
service connected muscle tear.  Note 
whether there is loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of 
movement found to be present.  The 
examiner should indicate whether 
there is evidence of loss of deep 
fascia or of muscle substance or 
impairment of muscle tonus.  The 
examiner should indicate whether 
tests of strength and endurance 
compared with the sound side 
demonstrate positive evidence of 
impairment.  The examiner should 
report the clinical findings in 
detail.

IV.  Describe all scars of the right 
knee area, attributable to the 
service connected disability.  
Indicate if any such scar is tender 
or painful on objective 
demonstration or poorly nourished 
with repeated ulceration.  Note 
whether there is any right knee 
instability attributable to the 
service connected disability; and, 
if so, is the severity most closely 
analogous to a classification of 
mild, moderate or severe.

V.  Note whether there is limitation 
of motion of the veteran's right 
knee attributable to the service 
connected disability.  If so, the 
examiner should consider that for VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  The veteran's actual 
limitation, in degrees, should be 
given.  Note whether there is 
weakened movement, excess 
fatigability, or incoordination 
affecting the right knee joint.  If 
feasible, the examiner should 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated in the record. 

VI.  With regard to any right knee 
pain attributable to the service 
connected disability, note whether 
such pain significantly limits 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time.  
These determinations must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disability have been provided by the 
examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the examination 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should consider the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), in which 
the Court held that with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice known 
as "staged" ratings.  The RO should 
also consider whether ratings under the 
criteria for scar, limitation of motion 
and arthritis are warranted in light of 
Esteban. 

5.  If any benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca and 
VAOPGCPREC 23-97.  The veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


